Rugg, J.
The defendant was tried upon an indictment which charged him and others with buying, receiving and aiding in the concealment of stolen cloth. The evidence consisted of agreed facts in substance to the effect the defendant, knowing that the cloth had been stolen and was in the possession of his brother in law, one Rosenberg, in the house where the defendant lived, sought out one Marshall, and offered for a commission to send to him a man who had some stolen cloth to sell. Marshall, who, in fact was investigating the thefts, said, “ Send the man to me and I will buy the cloth and pay you two and one half cents commission on each yard.” Subsequently Rosenberg brought the cloth to Marshall and sold it to him, and the defendant received a commission from both Marshall and Rosenberg. The only question presented is whether the defendant’s request that *27a- verdict be directed in his favor was properly refused. The natural inferences from the agreed circumstances might well convince the ordinary mind beyond a reasonable doubt that the defendant had such control of the goods as was equivalent to possession. It was not necessary to prove that the defendant had a physical and corporal holding of the articles alleged to have been stolen. It was enough if they were constructively in his keeping. It might also have been found that he was assisting in getting the cloth so disposed of that it might find its way into the ordinary channels of trade, and by being commingled with the general merchandise of the country lose its marks of identity as stolen property. This might be effective help in its concealment. In order to constitute the crime of aiding in the concealment of stolen goods, it is not necessary that there be actual hiding, but only such conduct as might render their discovery difficult.

.'Exceptions overruled.